Title: To James Madison from George Davis, 21 January 1806 (Abstract)
From: Davis, George
To: Madison, James


                    § From George Davis. 21 January 1806, Washington. “By a letter from Consul Lear dated Algiers August 22d. 1804, (enclosing an extract from a communication of the Honb: The Secty. of State of the 6th. June 1804) I was directed to enquire into certain items of Mr. Eatons Accounts for which the regular vouchers could not be obtained. The result of my enquiries on this subject were communicated personally to Mr. Lear (in August 1805,) when at Tunis; and are as follows.
                    “The present owners of the Gloria, as well as the French Merchants resident at Tunis State that She would have chartered (in the situation she then was) for at least two thousand dollars per month—the causes of her detention are unknown to me. P.T.O.
                    “The extortion of ten thousand dollars from Mr. Eaton by the Beys Minister, has been confidently asserted to me, by the Chief Drogerman of the Americain Consulate; who declares, that he carried, and delivered in person, that Sum to the Sapatapa, for which no receipt was taken—and that on Mr. Eaton’s closing his Accounts with the Minister (or Sapatapa) he did deny ever having received it.
                    “The Anna Maria, was detained at Tunis by order of the Bey—a circumstance which daily occurs to every (merchant) flag at peace with that nation.”
                